Citation Nr: 0409679	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  00-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disorder manifested by 
atypical chest pain.  

3.  Entitlement to service connection for a heart murmur.

4.  Entitlement to service connection for right ventricular 
hypertrophy with non-specific T-wave changes.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for foot cramping.

7.  What rating is assignable for sinusitis from July 1, 1998?  

8.  What rating is assignable for residuals of an excision of a 
carbuncle from the right arm from July 1, 1998?  

9.  What rating is assignable for a ganglion cyst of the right 
foot from July 1, 1998?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to July 1980 and 
from June 1981 to June 1998.

The issues identified on the title page of this document were most 
recently before the Board of Veterans' Appeals (Board) in April 
2001, at which time they were remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, so 
that additional development could be undertaken.  In addition, the 
issues of entitlement to service connection for low back disorder, 
bilateral varicose veins, and periodontal disease were also 
remanded to the RO.  By rating action of the RO in June 2003, 
service connection was granted for these disorders.  As such, 
those matters are no longer within the Board's jurisdiction and 
are not herein addressed.  

While the case remained in remand status, the veteran requested a 
hearing and he was afforded a Board hearing, sitting at the RO, in 
July 2003.  At such hearing, the veteran's representative 
referenced the veteran's claim for service connection for 
bilateral varicose veins, but that claim was granted by the RO in 
June 2003 action.  In the event that the veteran wishes to appeal 
the rating assigned in June 2003 for his varicose veins, he is 
advised to submit a timely notice of disagreement.  

For the reasons outlined below, this appeal is REMANDED in part to 
the RO via the Appeals Management Center (AMC) in Washington, D.C.  
Consistent with the instructions below, VA will notify you of the 
further action required on your part.
 

FINDINGS OF FACT

1.  The veteran has withdrawn his substantive appeal as to his 
claims of entitlement to service connection for a heart murmur, 
and for right ventricular hypertrophy with non-specific T-wave 
changes.

2.  It is at least as likely as not that tinnitus originated in 
service as a result of noise exposure.  


CONCLUSIONS OF LAW

1.  In light of the veteran's withdrawal of his substantive appeal 
as to his claims of entitlement to service connection for a heart 
murmur, and right ventricular hypertrophy with non-specific T-wave 
changes, the Board is without jurisdiction to review such matters.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President of the United States signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefined and expanded the obligations of VA with respect to its 
duties to assist and notify claimants.  As well, pertinent changes 
to the United States Code of Federal Regulations were made in 
response to the VCAA, including those to 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a).  In light of the dispositions reached herein, 
finding that the Board is without jurisdiction to review claims of 
entitlement to service connection for a heart murmur, and right 
ventricular hypertrophy with non-specific T-wave changes, and that 
service connection is warranted for tinnitus, a discussion whether 
full compliance with the VCAA, its implementing regulations, and 
the body of jurisprudence interpreting the statute and 
regulations, is unnecessary.

Similarly, because the evidence on file is sufficient to grant the 
claim for service connection for tinnitus, there is no need to 
ascertain, pursuant to Stegall v. West, 11 Vet. App. 268 (1998), 
whether all of the development actions sought by the Board through 
its prior remand have been satisfied as to that matter.  There 
likewise is no possibility of a Stegall violation as to the 
matters withdrawn from appellate consideration by the veteran.  

Withdrawal of Substantive Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the determination 
being appealed.  A substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 C.F.R. § 
20.202.  Withdrawal may be made by the appellant or by an 
authorized representative.  38 C.F.R. § 20.204.  The veteran-
appellant in this matter has withdrawn in writing his appeals to 
claims of entitlement to service connection for a heart murmur and 
for right ventricular hypertrophy with non-specific T-wave 
changes.  As there remain no allegations of errors of fact or law 
for appellate consideration, the Board does not have jurisdiction 
to review such matters and these appeals are dismissed.

Service Connection: Tinnitus

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order for service connection for a particular disability to be 
granted, a claimant must establish that he has such disability and 
that there is a relationship between the disability and an injury 
or disease incurred in service or some other manifestation of the 
disability during service.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

In this matter, it is the veteran's primary contention that he 
developed tinnitus in service as a result of his exposure to 
excessive noise, particularly aircraft noise.  Allegations are 
advanced, to the effect that he was placed in a military 
occupational specialty involving duties that frequently exposed 
him to excessive noise.  This exposure in turn led to ringing in 
his ears beginning in or about 1994.  He notes that over his many 
years of service, his duty station was at times located in close 
proximity to loud aircraft.  

Service department records indicate that the veteran's primary 
military occupational specialties were that of a materiel supply 
specialist and supply management craftsman.  Service medical 
records do not identify complaints or findings involving tinnitus 
of either ear.  On a VA audiological evaluation in December 2002, 
a history of moderate intermittent tinnitus was set forth.  It was 
the audiologist's opinion, following a review of the veteran's 
claims folder, that tinnitus was "at least as likely as not 
service connected given the duration of his military noise 
exposure--20 years on or near the flight line."  On a separate VA 
medical examination in December 2002, the veteran reported a seven 
or eight year history of intermittent tinnitus in association with 
an extended military career entailing much exposure to loud noise.  
The pertinent diagnosis was of intermittent tinnitus with a normal 
audiogram.  In addition, the following opinion was set forth, 
albeit without elaboration or notation as to whether a review of 
the claims folder had been undertaken:

I do not think his tinnitus is due to noise exposure in the 
military.  

Notwithstanding the absence of any documentation of pertinent 
inservice complaints, the veteran's account of inservice noise 
exposure is credible and not otherwise contradicted by the 
evidence of record.  While the examiners' opinions of December 
2002 are conflicting, the more persuasive one is that furnished by 
the VA audiologist, who following a review of the folder found 
that it was at least as likely as not that the veteran's tinnitus 
was of service origin.  Inasmuch as there is evidence both for and 
against the veteran's claim for service connection which the 
undersigned finds to be in relative equipoise, a grant of service 
connection for tinnitus of the ears is in order.  38 U.S.C.A. § 
5107(b).  Thus, service connection for tinnitus is granted.  


ORDER

The appeals as to the veteran's claims for entitlement to service 
connection for a heart murmur and for right ventricular 
hypertrophy with non-specific T-wave changes, are dismissed.

Service connection for tinnitus is granted.  



REMAND

At his Board hearing held in July 2003, the veteran offered 
testimony that he had been in receipt of medical care for various 
disorders at the Davis-Monthan Air Force Base in Arizona, 
following his retirement from military service on June 30, 1998.  
The record reflects that the veteran submitted records of 
postservice medical treatment at that facility obtained during 
1999, but it appears that the records presented are incomplete, 
given the absence of any records for 1998 or after 1999.  

With regard to the veteran's claim of entitlement to service 
connection for hypertension, it is noted in particular that he 
reported having been prescribed anti-hypertensive medication in 
2000 and 2001 and records relating to that event are absent from 
the file.  

In order to obtain the Davis-Monthan records, in order to correct 
Stegall violations regarding recent VA cardiac and sinus 
examinations, and in order to clarify findings on a separate 
evaluation, further development is required.  

Accordingly, the remaining portion of the veteran's appeal is 
REMANDED to the RO for the following:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103; 
38 C.F.R. § 3.159, the RO must notify the veteran of what 
information and evidence is needed to substantiate his claims of 
entitlement to service connection for hypertension, a disorder 
manifested by atypical chest pain, and foot cramping; and 
entitlement to initial compensable ratings for a right foot 
ganglion cyst, residuals of a right arm carbuncle excision, and 
sinusitis.  The veteran must also be notified of what portion of 
what specifci evidence VA will secure, and what specific evidence 
he himself must submit for each issue.  The RO should advise the 
veteran to submit all pertinent evidence not already on file that 
is held in his possession.  The RO should notify the veteran that, 
if requested, VA will assist him in obtaining pertinent records of 
treatment from private medical professionals, or other evidence, 
provided that he furnishes sufficient, identifying information and 
authorization.  Finally, the RO must address whether the veteran 
has been prejudiced by VA's issuance of VCAA notice outside the 
chronological sequence set forth in the above-cited statutes and 
regulation.

2.  The RO should clarify whether the veteran was ever provided a 
copy of his claims folder in connection with his February 2002 
request therefor.  If not, the veteran should be provided a copy 
of his entire VA claims folder.  

3.  The RO should, upon obtaining any necessary authorization from 
the veteran, obtain from the medical facility located at the 
Davis-Monthan Air Force Base, Tucson, Arizona, a complete set of 
medical records pertaining to examination and treatment 
administered at or through such facility from July 1, 1998, to the 
present.  Once obtained, such records must then be associated with 
the veteran's claims folder.  

4.  Thereafter, the veteran should be scheduled for a VA 
cardiovascular examination for the specific purpose of determining 
whether he suffers from hypertension and/or a disorder manifested 
by atypical chest pain that originated in service.  The claims 
folders in their entirety must be made available to the examiner 
for review and the examiner must reference in his/her report 
whether in fact the claims folders were reviewed.  Such 
examination is to include a detailed review of the veteran's 
history and current complaints, as well as a comprehensive 
clinical evaluation and all diagnostic testing necessary to 
determine the full extent of all disability present.  All 
applicable diagnoses must be fully set forth.  

Thereafter, a professional opinion, with full supporting 
rationale, must be provided by the examiner as to these questions:  

Does the veteran currently have a hypertension, and/or any other 
disorder manifested by atypical chest pain?  

If so, is it at least as likely as not that hypertension and/or 
any other disorder manifested by atypical chest pain had its onset 
during his periods of military service from June 1977 to July 
1980, and from June 1981 to June 1998?  If not, is it at least as 
likely as not that hypertension was initially manifested during 
the one-year period following his discharge from service on June 
30, 1998?  If so, how and to what degree?  

Use by the examiner of the "at least as likely as not" language in 
responding is required.  

5.  The veteran should also be scheduled for a VA sinus 
examination for evaluation of his sinusitis.  The claims folders 
in their entirety must be made available to the examiner and the 
examiner must reference in his/her report whether in fact the 
claims folders were reviewed.  Such examination is to include a 
detailed review of the veteran's history and current complaints, 
as well as a comprehensive clinical evaluation and all diagnostic 
testing necessary to determine the full extent of all disability 
present.  All applicable diagnoses must be fully set forth.  

In the accompanying report, the examiner must describe whether 
sinusitis has required antibiotic treatment since June 1998, and, 
if so, the number of times per year and the duration of antibiotic 
use must be fully outlined.  In addition, the number of 
incapacitating and non-incapacitating episodes of sinusitis per 
year since June 1998 must be set forth, along with notations as to 
the presence or absence of headaches, pain, tenderness, purulent 
discharge, crusting, surgical intervention, and/or indicia of 
chronic osteomyelitis requiring repeated surgery.  

6.  The veteran should also be scheduled for a VA dermatological 
examination for the evaluation of the nature and severity of his 
right foot ganglion cyst and residuals of a right arm carbuncle 
excision.  The claims folders in their entirety must be made 
available to the examiner and the examiner must reference in 
his/her report whether in fact the claims folders were reviewed.  
Such examination is to include a detailed review of the veteran's 
history and current complaints, as well as a comprehensive 
clinical evaluation and all diagnostic testing necessary to 
determine the full extent of all disability present.  All 
applicable diagnoses must be fully set forth.  

Responses to the following by the examiner are required:

(i)  Describe the size and location of all scarring attributable 
to the right foot cyst and carbuncle excision of the right arm, 
noting whether there is present or absent poor nourishment, 
repeated ulceration, and tenderness of any such scarring.  If 
scarring is present note: 

Whether such scarring is deep (associated with underlying soft 
tissue damage) or productive of limited motion.  If so, please 
provide measure the scar in square inches. 

Whether such scarring is superficial (i.e., not associated with 
underlying soft tissue damage), does not cause limited motion, but 
exceeds 144 square inches? 

Whether any superficial scarring is unstable (i.e., frequent loss 
of the covering of skin over the scar)? 

Whether superficial scarring is objectively painful on 
examination?

Whether superficial scarring is productive of a limitation of 
function?.  

(ii)  The examiner must determine whether either entity results in 
weakened movement, excess fatigability, or incoordination.  If 
feasible, any determination should be expressed in terms of the 
degree of additional range of motion loss, or favorable or 
unfavorable ankylosis due to any weakened movement, excess 
fatigability or incoordination.

(iii)  The examiner must express an opinion on whether there is 
objective evidence of pain associated with either the right foot 
ganglion cyst or the right arm carbuncle excision.  If so, the 
degree of pain should be quantified.  Address whether objectively 
demonstrable pain significantly limits functional ability during 
flare-ups or when the affected part is used repeatedly over a 
period of time.  This determination should, if feasible, be 
portrayed in terms of the degree of additional range of motion 
loss due to pain on use or during flare-ups.  

7.  Following the completion of the foregoing actions, the RO 
should review each examination report.  If any report is not in 
complete compliance with the instructions provided above, 
appropriate action should be taken to return the report for any 
and all needed action.  

8.  Lastly, the RO must readjudicate the claims of entitlement to 
service connection for hypertension, a disorder manifested by 
atypical chest pain, and foot cramping, and initial compensable 
ratings for a right foot ganglion cyst, residuals of a right arm 
carbuncle excision, and sinusitis, based on all of the evidence of 
record and all pertinent legal authority, inclusive of the VCAA 
and its implementing regulations, and the jurisprudence 
interpretive thereof.  In addition, consideration should be 
accorded the claims for initial ratings under the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999), and DeLuca v. Brown, 8 
Vet. App. 202 (1995), as applicable.  If any benefit sought on 
appeal remains denied, the veteran and his representative must be 
provided with a supplemental statement of the case, which must 
contain notice of all relevant actions taken on the claims for 
benefits, to include a summary of the evidence and applicable law 
and regulations considered pertinent to the issues herein on 
appeal.  An appropriate period of time should then be allowed for 
a response, before the record is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of 
this remand is to preserve the veteran's due process rights and to 
obtain additional procedural and evidentiary development.  No 
inference should be drawn regarding the final disposition of the 
claims in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



